In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated December 16, 1986, which denied its motion for summary judgment.
*514Ordered that the order is affirmed, with costs.
While the plaintiff has adduced strong evidence in support of its motion for summary judgment, the defendant’s papers in opposition, which included a report prepared by an engineering expert and the EBT testimony of its vice-president, sufficed to raise a triable issue of fact as to whether and to what extent the property damage suffered by the plaintiff was caused by the use of contaminated heating oil. Accordingly, the plaintiff’s motion was properly denied. Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.